DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 4/19/2022 is acknowledged.
4.	Claim filed on 12/4/2020 is acknowledged.  
5.	Claims 1-13 are pending in this application.
	Please note: during the search for the elected species, prior art was found for the non-elected species of administration scheme recited in instant claim 11.  Therefore, for the purpose of compact prosecution, claim 11 is examined in the current office action.
6.	Claims 1-13 are under examination. 

Priority
7.	The instant application is a 371 of PCT/US2019/035503 filed on 6/5/2019, which claims benefit of US provisional application No. 62/681478 filed on 6/6/2018.  US provisional application No. 62/681478 fails to provide support to the method recited in instant claims 1-13.  Therefore, the effective filing date of instant claims 1-13 is the filing date of PCT/US2019/035503, which is 6/5/2019.
 
Elections/Restrictions
8.	Applicant’s election without traverse of a patient who has received ceftriaxone as species of patient population; SEQ ID NO: 19 as species of classical complement pathway inhibitor; administration three times per day as species of administration scheme; and administration over a period of 3 days as species of administration length in the reply filed on 4/19/2022 is acknowledged.  Since the elected species of administration scheme does not read on any of the pending claims, the Examiner telephoned Applicant's representative, Chris N. Davis, on 5/4/2022 for clarification.  Applicant's representative stated on the phone that administration two times per day (recited in instant claim 12) as species of administration scheme (see PTO-413/413b dated 5/9/2022).  The requirement is made FINAL in this office action.
	The instant claims 1-13 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.  A search was conducted on the elected species; and prior art was found.  Claims 1-13 are examined on the merits in this office action. 

Objections
9.	The specification is objected to for the following minor informality: The specification recites "After the patient was treated was treated with ceftriaxone, the patient developed…" on page 2, paragraph [0005] of instant specification.  There appears to be extra words in this recitation.  Applicant is required to correct this error.
10.	The use of trademarks has been noted in this application, for example, Apatef, Cefotan and Rocephin on page 6, paragraph [0022]; and Tween on page 17, paragraph [0049] of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A method of treating hemolytic anemia in a subject in need thereof, wherein the method comprises administering a classical complement pathway inhibitor to the subject ".
12.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as "The method of claim 4, wherein the antibiotic is ceftriaxone".
13.	Claims 6, 7 and 9 are objected to for the following minor informality: Claim 6 contains the acronym “PIC1”, claim 7 contains the acronym "PEG", and claim 9 contains the acronym "PA".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, for example, peptide inhibitor of complement C1 (PIC1).  The abbreviations can be used thereafter. 
14.	Claim 8 is objected to for the following minor informality: Applicant is suggested to amend claim 8 as "…wherein the PlC1 comprises the amino acid sequence that is at least about 90% identical to at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 3-47".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 10 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
17.	Claim 10 depends on claim 9; and claim 10 recites "The method of claim 9, wherein the PA-dPEG24 comprises the sequence of IALILEPICCQERAA-dPEG24 (SEQ ID NO: 19)”.  However, claim 9 recites "The method of claim 6, wherein the PIC1 is PA-dPEG24".  And according to instant specification, PA-dPEG24 consists of the amino acid sequence IALILEPICCQERAA-dPEG24 (see page 9, PA-dPEG4 in Table 1 of instant specification).  Therefore, the scope of the method recited in instant claim 10 is broader than that of the method recited in instant claim 9.  Claim 10 does not further limit the scope of the method in claim 9; and claim 10 is improper dependent form for failing to further limit the subject matter of claim 9.   

Claim Rejections - 35 U.S.C. § 102(a)(1)
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

19.	 Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunnion et al (Case Reports in Hematology, 2019, pages 1-3, published on 1/30/2019), and as evidenced by Sharp et al (PLoS ONE, 2015, 10(7): e0132446, pages 1-21).
The instant claims 1-10 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.  
Cunnion et al, throughout the literature, teach ceftriaxone initiates a classical complement pathway-mediated hemolysis in a patient with ceftriaxone-induced immune hemolytic anemia; and such hemolysis is reversed with peptide inhibitor of complement C1 (PIC1), for example, Abstract; and page 2, Section "3. Case Presentation".  Cunnion et al further teach the PIC1 is PA-dPEG24, for example, page 2, left column, Section "2.2. Reagents".  And as evidenced by Sharp et al, PA-dPEG24 in Cunnion et al consists of the amino acid sequence IALILEPICCQERAA with a PEG linker consisting of 24 PEG units on the C-terminus (see for example, page 7, Section "PA peptide binds specifically to the CLR of C1q, MBL and ficolins"; and page 11, Section "Optimization of a water-soluble PA derivative").  Cunnion et al also teach the potential for complement inhibitors to be used clinically in treating ceftriaxone-induced immune hemolytic anemia (CIIHA) to prevent further hemolysis in the correct clinical setting with a C3-positive direct antiglobulin test (DAT), for example, pages 2-3, Section "4. Discussion".  Therefore, in view of the teachings of Cunnion et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a method of treating CIIHA in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19).  It reads on a patient who has received ceftriaxone as the elected species of patient population; and SEQ ID NO: 19 as the elected species of classical complement pathway inhibitor.  It meets the limitations of instant claims 1-10.
Since the reference teaches all the limitations of instant claims 1-10; the reference anticipates instant claims 1-10.

20.	 Please note: during the search for the elected species, prior art was found for the non-elected species of patient population.
Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna et al (US 2016/0376322 A1, filed with IDS).
The instant claims 1 and 6-12 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.  
Krishna et al, throughout the patent, teach synthetic peptide compounds and uses thereof for therapy and diagnostics of complement-mediated diseases, for example, Abstract; and page 3, paragraphs [0018]-[0024].  Krishna et al further teach autoimmune hemolytic anemia (AIHA) is a disease that occurs when antibodies directed against a person's own red blood cells cause them to burst, leading to insufficient plasma concentration, AIHA is most commonly caused by IgG and IgM, IgM is a potent activator of the classical complement pathway; and a method of treating AIHA in a subject in need thereof comprising: administering to the subject a composition comprising a therapeutically effective amount of a synthetic peptide comprising at least about 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-47, for example, page 3, paragraph [0016]; and page 4, paragraph [0031].  It meets the limitation of the patient population recited in instant claim 1; and the limitations of the classical complement pathway inhibitor recited in instant claims 1, 6 and 8.  Krishna et al also teach PA-dPEG24 of SEQ ID NO: 21 consists of the amino acid sequence IALILEPICCQERAA with a PEG linker consisting of 24 PEG units on the C-terminus; and PA-dPEG24 inhibits classic complement pathway and protect human red blood cell (RBC) from lysis, for example, Abstract; and Figures 2, 3, 14, 20 and 24.  Therefore, in view of the teachings of Krishna et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a method of treating AIHA in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19).  It reads on SEQ ID NO: 19 as the elected species of classical complement pathway inhibitor; and meets the limitations of instant claims 1 and 6-10.  Furthermore, Krishna et al teach the peptide compound is administered 1-6 time(s) daily, for example, page 17, paragraph [0178].  Therefore, one of ordinary skilled in the art would understand and reasonably expect the peptide compound is administered once or twice daily.  It reads on administration two times per day as the elected species of administration scheme; and meets the limitations of instant claims 11 and 12.
Furthermore, the MPEP states the following: A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 1 and 6-12; the reference anticipates instant claims 1 and 6-12.

Claim Rejections - 35 U.S.C. § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al (US 2016/0376322 A1, filed with IDS) in view of Kakaiya et al (Arch Pathol Lab Med., 2004, 128, pages 905-907).
The instant claims 1-13 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.  
Krishna et al, throughout the patent, teach synthetic peptide compounds and uses thereof for therapy and diagnostics of complement-mediated diseases, for example, Abstract; and page 3, paragraphs [0018]-[0024].  Krishna et al further teach autoimmune hemolytic anemia (AIHA) is a disease that occurs when antibodies directed against a person's own red blood cells cause them to burst, leading to insufficient plasma concentration, AIHA is most commonly caused by IgG and IgM, IgM is a potent activator of the classical complement pathway; and a method of treating AIHA in a subject in need thereof comprising: administering to the subject a composition comprising a therapeutically effective amount of a synthetic peptide comprising at least about 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-47, for example, page 3, paragraph [0016]; and page 4, paragraph [0031].  It meets the limitation of the patient population recited in instant claim 1; and the limitations of the classical complement pathway inhibitor recited in instant claims 1, 6 and 8.  Krishna et al also teach PA-dPEG24 of SEQ ID NO: 21 consists of the amino acid sequence IALILEPICCQERAA with a PEG linker consisting of 24 PEG units on the C-terminus; and PA-dPEG24 inhibits classic complement pathway and protect human red blood cell (RBC) from lysis, for example, Abstract; and Figures 2, 3, 14, 20 and 24.  Therefore, in view of the teachings of Krishna et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a method of treating AIHA in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19).  It reads on SEQ ID NO: 19 as the elected species of classical complement pathway inhibitor; and meets the limitations of instant claims 1 and 6-10.  Furthermore, Krishna et al teach the peptide compound is administered 1-6 time(s) daily, for example, page 17, paragraph [0178].  Therefore, one of ordinary skilled in the art would understand and reasonably expect the peptide compound is administered once or twice daily.  It reads on administration two times per day as the elected species of administration scheme; and meets the limitations of instant claims 11 and 12.  In addition, Krishna et al teach the therapeutically effective amount of the peptide compound varies depending on several factors, such as the condition being treated, the severity of the condition, the time of administration, the route of administration, the rate of excretion of the compound employed, the duration of treatment, the co-therapy involved, and the age, gender, weight and condition of the subject, etc.; and one of ordinary skill in the art can determine the therapeutically effective amount, for example, page 17, paragraph [0177].
The difference between the reference and instant claims 1-13 is that the reference does not explicilty teach a patient who has received ceftriaxone as the elected species of patient population; administration over a period of 3 days as the elected species of administration length; and the limitations of instant claims 2-5 and 13.
However, Kakaiya et al, throughout the literature, teach ceftriaxone treatment induces autoimmune hemolytic anemia; and in patients with ceftriaxone-induced autoimmune hemolytic anemia, anti-C3d, anti-immunoglobulin (Ig) G, or both are positive in most cases, for example, page 905, Abstract; and left column, the last paragraph.  Kakaiya et al further teach that in a patient with ceftriaxone-induced autoimmune hemolytic anemia, the antibody in the serum is predominantly IgM; and the IgM antibody could have caused red blood cell agglutination in vivo, for example, page 906, right column, the 2nd paragraph in Section "RESULTS"; and page 907, left column, the 1st paragraph in Section "COMMENT".  Therefore, in view of the combined teachings of Krishna et al and Kakaiya et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19), and wherein PA-dPEG24 is administered once or twice daily.  It reads on a patient who has received ceftriaxone as the elected species of patient population.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the administration duration for effective treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, including an administration duration of 3 days.  It reads on a period of 3 days as the elected species of administration length; and meets the limitation of instant claim 13.  Krishna et al explicilty teach the therapeutically effective amount of the peptide compound including PA-dPEG24 varies depending on several factors, such as the condition being treated, the severity of the condition, the time of administration, the route of administration, the rate of excretion of the compound employed, the duration of treatment, the co-therapy involved, and the age, gender, weight and condition of the subject, etc.; and one of ordinary skill in the art can determine the therapeutically effective amount.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Krishna et al and Kakaiya et al with routine optimization to develop a method of treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19), and wherein PA-dPEG24 is administered once or twice daily for a period of 3 days.
One of ordinary skilled in the art would have been motivated to combine the teachings of Krishna et al and Kakaiya et al with routine optimization to develop a method of treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19), and wherein PA-dPEG24 is administered once or twice daily for a period of 3 days, because Kakaiya et al explicitly teach ceftriaxone treatment induces autoimmune hemolytic anemia (one type of AIHA).  Kakaiya et al further teach that in a patient with ceftriaxone-induced autoimmune hemolytic anemia, the antibody in the serum is predominantly IgM; and the IgM antibody could have caused red blood cell agglutination in vivo.  And Krishna et al teach AIHA is most commonly caused by IgG and IgM, and IgM is a potent activator of the classical complement pathway.  Therefore, in view of the combined teachings of Krishna et al and Kakaiya et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19), and wherein PA-dPEG24 is administered once or twice daily.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the administration duration for effective treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, including an administration duration of 3 days.  Krishna et al explicilty teach the therapeutically effective amount of the peptide compound including PA-dPEG24 varies depending on several factors, such as the condition being treated, the severity of the condition, the time of administration, the route of administration, the rate of excretion of the compound employed, the duration of treatment, the co-therapy involved, and the age, gender, weight and condition of the subject, etc.; and one of ordinary skill in the art can determine the therapeutically effective amount.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Krishna et al and Kakaiya et al with routine optimization to develop a method of treating ceftriaxone-induced autoimmune hemolytic anemia (one type of AIHA) in a subject in need thereof, wherein the method comprises administering to the subject PA-dPEG24 (identical to the PIC1 of instant SEQ ID NO: 19), and wherein PA-dPEG24 is administered once or twice daily for a period of 3 days.

Obviousness Double Patenting 
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

25.	Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US patent 8906845 B2 in view of Krishna et al (US 2016/0376322 A1, filed with IDS) and Kakaiya et al (Arch Pathol Lab Med., 2004, 128, pages 905-907).
26.	Instant claims 1-13 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.
27.	Claims 1-5 of US patent 8906845 B2 are drawn to an isolated, purified, synthetic peptide comprising the amino acid sequence of SEQ ID NO: 9; and a pharmaceutical composition comprising a therapeutically effective amount of such peptide and at least one pharmaceutically acceptable carrier, diluent, or excipient.
	Peptide of SEQ ID NO: 9 recited in claims 1-5 of US patent 8906845 B2 consists of the amino acid sequence IALILEPICCQERAA (identical to the amino acid sequence of instant SEQ ID NO: 19, and the amino acid sequence of PA-dPEG24 of SEQ ID NO: 21 taught in Krishna et al).  
28.	The difference between claims 1-5 of US patent 8906845 B2 and the method recited in instant claims 1-13 is that claims 1-5 of US patent 8906845 B2 do not explicitly teach modifying the peptide with PEG moieties and applying such peptide in a method of treating hemolytic anemia in a subject in need thereof.
	However, in view of the combined teachings of Krishna et al and Kakaiya et al with routine optimization as set forth in Section 23 above, it would have been obvious to one of ordinary skilled in the art to modify the peptide with PEG moieties and apply such peptide in a method of treating hemolytic anemia in a subject in need thereof recited in instant claims 1-13.

29.	Claims 1 and 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 9, 11-15, 17, 19, 21-25, 27 and 29 of US patent 10414799 B2.
30.	Instant claims 1 and 6-8 are drawn to a method of treating hemolytic anemia in a subject comprising administering a classical complement pathway inhibitor to the subject.
31.	Claims 1-5, 7, 9, 11-15, 17, 19, 21-25, 27 and 29 of US patent 10414799 B2 are drawn to various methods of reducing activity of the classical pathway of the complement system in a subject with a disease associated with complement-mediated tissue damage comprising administering to the subject in need thereof a pharmaceutical
composition comprising a synthetic peptide comprising the amino acid sequence of SEQ ID NO: 9, wherein the subject has complement-mediated tissue damage, and wherein the disease associated with complement-mediated tissue damage can be autoimmune hemolytic anemia (AIHA).  
	Peptide of SEQ ID NO: 9 recited in claims 1-5, 7, 9, 11-15, 17, 19, 21-25, 27 and 29 of US patent 10414799 B2 consists of the amino acid sequence IALILEPICCQERAA (identical to the amino acid sequence of instant SEQ ID NO: 19).  

32.	For the same/similar reasoning/rational as the rejection set forth in Sections 25-28 above, instant claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 9422337 B2; claims 1-4 of US patent 9914753 B2; claims 1-5 of US patent 10005818 B2; claims 1-30 of US patent 10414799 B2; and claims 1-10 of US patent 10844093 B2; and in view of the combined teachings of Krishna et al (US 2016/0376322 A1, filed with IDS) and Kakaiya et al (Arch Pathol Lab Med., 2004, 128, pages 905-907) with routine optimization as set forth in Section 23 above.

33.	For the same/similar reasoning/rational as the rejection set forth in Sections 25-28 above, instant claims 1-8 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 10947279 B2; and in view of the combined teachings of Krishna et al (US 2016/0376322 A1, filed with IDS) and Kakaiya et al (Arch Pathol Lab Med., 2004, 128, pages 905-907) with routine optimization as set forth in Section 23 above.

34.	For the same/similar reasoning/rational as the rejection set forth in Sections 29-31 above, instant claims 1 and 6-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 9, 11-15, 17, 19, 21-25, 27 and 29 of co-pending Application No. 17/574098.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

35.	For the same/similar reasoning/rational as the rejection set forth in Sections 25-28 above, instant claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-31 of co-pending Application No. 17/429111; and claims 1-30 of co-pending Application No. 17/574098; and in view of the combined teachings of Krishna et al (US 2016/0376322 A1, filed with IDS) and Kakaiya et al (Arch Pathol Lab Med., 2004, 128, pages 905-907) with routine optimization as set forth in Section 23 above.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658